              Case 0:21-cv-00125-SWS Document 34 Filed 08/10/21 Page 1 of 9




Chad S. Caby, WSB# 7-5457
1200 17th Street, Suite 3000
LEWIS ROCA ROTHGERBER CHRISTIE LLP
Denver, CO 80202-5855
Tel:    (303) 628-9583
Fax:    (303) 623-9222
Email: ccaby@lewisroca.com

Counsel for Central Bank & Trust

                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING

RIA R SQUARED, INC.,                              )
a Delaware corporation,                           )
                                                  )
         Plaintiff,                               )
                                                  )
v.                                                )       Civil Action No. 21-CV-125-S
                                                  )
PAUL D. MCCOWN,                                   )
MCCOWN ENTERPRISES, LLC,                          )
                                                  )
         Defendants.                              )


                                MOTION TO QUASH SUBPOENA


         Non-Party Central Bank & Trust (“CB&T”), by and through its undersigned counsel Lewis

Roca Rothgerber Christie LLP, and pursuant to FED. R. CIV. P. 45(d), hereby submits this Motion

to Quash Subpoena (the “Motion”), and states as follows:

                                          BACKGROUND

         1.       On June 23, 2021, Plaintiff Ria R Squared, Inc. (“Plaintiff”) moved this Court for

an order permitting Plaintiff to conduct expedited discovery with respect to various third-parties.

(Docket No. 4) (the “First Motion”). On June 24, 2021, this Court entered an order granting

Plaintiff’s First Motion (Docket No. 7) (the “First Order”). The First Order allowed Plaintiff to

issue a series of subpoenas to parties and non-parties on an expedited basis. One of the entities

                                                  1
115204014.2
              Case 0:21-cv-00125-SWS Document 34 Filed 08/10/21 Page 2 of 9




Plaintiff was able to subpoena was the Wyoming Catholic College (the “College”). The College

is a private, Catholic liberal arts college located in Lander, Wyoming. Upon information and

belief, the College was served with a subpoena. See Docket No. 13 (Acceptance of Service of

Subpoena on Wyoming Catholic College).

         2.       On July 23, 2021, one month after filing its First Motion, Plaintiff moved this Court

for a second order allowing it to conduct additional expedited discovery (Docket No. 29) (the

“Second Motion”). In its Second Motion, Plaintiff again sought leave of court to issue additional

subpoenas to a number of non-parties to the litigation. On July 27, 2021, this Court entered an

Order Granting in Part and Denying in Part Plaintiff’s Second Motion for Expedited Discovery

(the “Second Order”). The Second Order determined, inter alia, that Plaintiff had “not sufficiently

identified why certain non-parties who have already received document subpoenas should be

served with additional document subpoenas.” Second Order, p. 1. The College is one of the parties

that this Court indicated could not be served with additional subpoenas. Id. p. 2.

         3.       On July 29, 2021, Plaintiff served on CB&T its Subpoena to Produce Documents,

Information, or Objects or to Permit Inspection of Premises in a Civil Action (the “Subpoena”). A

copy of the Subpoena is attached as Exhibit A. The Subpoena made fourteen separate and wide-

ranging requests for production of documents (the “Requests”). Critically, the Subpoena seeks

numerous categories of documents relating specifically to the College and other non-parties. By

way of example, and not limitation, Request Nos. 3-8 require the production of the following

documents:

         Request No. 3:

         All documents concerning communications between Central Bank and Trust or any
         Central Bank and Trust employee, agent or representative, on the one hand, and
         Wyoming Catholic College or any Wyoming Catholic College employee, agent or
         representative on the other hand, during the period of January 1, 2021 through the

                                                    2
115204014.2
              Case 0:21-cv-00125-SWS Document 34 Filed 08/10/21 Page 3 of 9




         date of your response to this subpoena, concerning any of the transfers addressed
         in Request Nos. 1 and 2 above.

Ex. A, Request No. 3 (emphasis added).

         Request No. 4:

         All monthly account statements covering the period of January 1, 2021 through the
         date of your response to this subpoena for any accounts owned or controlled by
         Wyoming Catholic College, or in which Wyoming Catholic College has or had an
         interest.

Id., Request No. 4 (emphasis added).

         Request No. 5:

         All documents concerning communications between Central Bank and Trust or any
         Central Bank and Trust employee, agent or representative, on the one hand, and
         Wyoming Catholic College or any Wyoming Catholic College employee, agent or
         representative, on the other hand, during the period of January 1, 2021 through the
         date of your response to this subpoena, concerning any actual, contemplated or
         intended donation, anonymous or otherwise, made or to be made by or on behalf of
         by (sic) Paul McCown or McCown Enterprises LLC to Wyoming Catholic College.

Id., Request No. 5 (emphasis added).

         Request No. 6:

         All documents concerning seizure warrants issued by the U.S. Marshal or the
         Federal Bureau of Investigation concerning any accounts owned or controlled by
         Wyoming Catholic College, or in which Wyoming Catholic College has or had an
         interest, including but not limited to documents identifying the total amount of
         funds seized by the U.S. Marshal or the Federal Bureau of Investigation.

Id., Request No. 6 (emphasis added).

         Request No. 7:

         All documents concerning communications between Central Bank and Trust or any
         Central Bank and Trust employee, agent or representative, on the one hand, and
         Wyoming Catholic College or any Wyoming Catholic College employee, agent or
         representative on the other hand, during the period of January 1, 2021 through the
         date of your response to this subpoena, concerning Paul McCown or McCown
         Enterprises LLC seeking or obtaining a $15 million loan.

Id., Request No. 7 (emphasis added).

                                                 3
115204014.2
              Case 0:21-cv-00125-SWS Document 34 Filed 08/10/21 Page 4 of 9




         Request No. 8:

         All documents concerning communications between Central Bank and Trust or any
         Central Bank and Trust employee, agent or representative, on the one hand, and
         Wyoming Catholic College or any Wyoming Catholic College employee, agent or
         representative on the other hand, during the period of January 1, 2021 through the
         date of your response to this subpoena, concerning Wyoming Catholic College’s
         receipt of funds obtained in a transaction alleged to have been fraudulent.

Id., Request. No. 8 (emphasis added).

         4.       In addition, the Subpoena made six (6) additional requests for similar information

from Susan Gleason (“Ms. Gleason”). Upon information and belief, the Plaintiff has served a

similar subpoena on Ms. Gleason as well.

         5.       Given the substantial privacy interests implicated, and the scope and breadth of the

requested information, counsel for CB&T conferred in good faith with Plaintiff’s Wyoming and

New York counsel to inform counsel of its concerns regarding the Subpoena, as well as its

obligations to third party individuals and entities banking at CB&T. Plaintiff’s counsel, both in

the Second Motion and telephonically, indicated that counsel would grant reasonable courtesies

where recipients needed more time, see Second Motion, p. 6, ¶ 11, however, undersigned counsel

has not heard back from Plaintiff’s counsel. Accordingly, out of an abundance of caution, CB&T

files its Motion so as to preserve its rights.

                                       REQUESTED RELIEF

         6.       By and through this Motion, CB&T respectfully requests the Court enter an order

quashing the Subpoena pursuant to FED. R. CIV. P. 45(c)(3)(A)(iii) because the Subpoena (i) seeks

disclosure of confidential and proprietary information from CB&T; (ii) constitutes an undue

burden on CB&T; (iii) seeks to circumvent the Court’s Order denying additional discovery

directed at the College; and (iv) because the Plaintiff has served a separate subpoena upon Ms.




                                                   4
115204014.2
              Case 0:21-cv-00125-SWS Document 34 Filed 08/10/21 Page 5 of 9




Gleason, which will allow the Plaintiff to receive the requested information from Ms. Gleason

instead of CB&T.

                                           DISCUSSION

A.       THE SUBPOENA SEEKS THE DISCLOSURE OF CONFIDENTIAL AND
         PROPRIETARY INFORMATION

         7.       FED. R. CIV. P. 45 governs the procedure for obtaining discovery from non-parties

to litigation, and provides mechanisms to protect non-parties from invasive and overly burdensome

subpoenas. See FED. R. CIV. P. 45(d). Specifically, FED. R. CIV. P. 45(d)(3)(A) indicates that,

“[o]n timely motion, the court for the district where compliance is required must quash or modify

a subpoena that . . . (iii) requires disclosure of privileged or other protected matter, if no exception

or waiver applies . . . .” FED. R. CIV. P. 45(d)(3)(A)(iii) (emphasis added).

         8.       Here, the Subpoena seeks numerous categories of documents which are protected

because they implicate confidential and proprietary banking information of third parties. More

specifically, the Subpoena makes fourteen (14) requests for production of documents, eight (8) of

which seek confidential information with respect to the College. The balance of the Requests also

seek equally confidential materials as they relate to Ms. Gleason. See, e.g., Ex. A, Request No. 5

(communications between CB&T and the College regarding potentially anonymous donations to

the College); Request No. 6 (documents related to seizure warrants issued by the U.S. Marshal or

the Federal Bureau of Investigation); Request No. 7 (communications with the College relating to

a loan obtained by Paul McCown or McCown Enterprises LLC); Request No. 8 (communications

between CB&T and the College “concerning [the College’s] receipt of funds obtained in a

transaction alleged to have been fraudulent.”).

         9.       These Requests are unreasonable and subject CB&T to providing third-party

confidential and private banking information to the Plaintiff without the consent of the third party.

                                                   5
115204014.2
              Case 0:21-cv-00125-SWS Document 34 Filed 08/10/21 Page 6 of 9




Indeed, the Subpoena is seeking information related to all transfers from the College since May

11, 2021. See Ex. A, Request No. 1. This Request alone could implicate a substantial number of

transfers that likely would expose private and confidential third-party banking information and

transactions. The Requests also seek all documents concerning communications between CB&T

and the College related to the transfers implicated by Requests Nos. 1 and 2. Id., Request No. 3.

As with Request Nos. 1 and 2, Request Nos. 3-8 and 9-14 would require CB&T to produce private

and confidential information of non-parties to the above-captioned litigation.

         10.      The Subpoena inappropriately seeks the production of documents and

communications that are confidential and proprietary communications between CB&T and third

parties. Accordingly, an order quashing the Subpoena is appropriate.

B.       COMPLYING WITH THE SUBPOENA WOULD SUBJECT CB&T TO UNDUE
         BURDEN

         11.      Courts must also quash or modify a subpoena that “subjects a person to undue

burden.” FED. R. CIV. P. 45(d)(3)(A)(iv). “A person seeking to quash a subpoena on grounds of

undue burden must prove that responding to the subpoena would be unduly burdensome.”

Veroblue Farms USA, Inc. v. Wulf, No. 1:21-cv-00016, 2021 WL 1979047, at *1 (D. Colo. May

18, 2021).

         12.      Here, complying with the Subpoena would constitute an undue burden on CB&T

because Plaintiff’s eight separate requests relating to the College are far-reaching in scope and

breadth. In addition, the Subpoena seeks six additional categories of documents related to “any

account” in the name of Ms. Gleason. See Ex. A, p. 5—6. All told, the Subpoena is seeking

fourteen separate categories of documents.

         13.      It is estimated that compliance with the Subpoena would require CB&T employees

to review more than 700 pages of records relating to the College and Ms. Gleason. Affidavit of

                                                 6
115204014.2
              Case 0:21-cv-00125-SWS Document 34 Filed 08/10/21 Page 7 of 9




Christopher VonHoltum, attached as Exhibit B. The in-house labor associated with this task is

estimated to be approximately 40 hours of review and analysis which CB&T estimates would cost

approximately $4,000. Id.

         14.      In addition, CB&T’s legal counsel would also need to review the documents for

responsiveness, confidential information, and attorney-client privilege.        This process would

necessarily increase the costs of complying with the fourteen separate Requests outlined in the

Subpoena.

         15.      Taken together, complying with Plaintiff’s Subpoena would likely cost CB&T a

significant amount of time, labor, and money. Under these circumstances, an order quashing the

Subpoena because of undue burden is appropriate.

C.       PLAINTIFF’S SUBPOENA ATTEMPTS TO CIRCUMVENT THE COURT’S
         ORDER DENYING ADDITIONAL DISCOVERY REQUESTS TO THE COLLEGE
         BY SEEKING THE SAME INFORMATION FROM CB&T

         16.      As set forth above, on July 27, 2021 this Court entered the Second Order on

Plaintiff’s Second Motion. In consideration of Plaintiff’s Second Motion, the Court stated that

“Plaintiff has not sufficiently identified why certain non-parties who have already received

document subpoenas should be served with additional document subpoenas.” Second Order, p. 1.

Thus, the Court declined to “authorize additional expedited discovery requests to the non-parties

who have previously received document subpoenas.” Id.

         17.      Nevertheless, Plaintiff seeks to end-run around the Court’s Second Order by issuing

a Subpoena to CB&T requesting what appears to be any and all communications and documents

in its possession related to the College, including all of its confidential and private banking

information. Indeed, the Subpoena makes numerous requests for information best obtained from

the College directly, or, in the alternative, through Paul McCown or McCown Enterprises, LLC—



                                                   7
115204014.2
              Case 0:21-cv-00125-SWS Document 34 Filed 08/10/21 Page 8 of 9




actual parties to the underlying litigation. This type of overreaching should not be permitted,

especially because this Court has previously denied the Plaintiff’s request to submit additional

subpoenas to the College. Plaintiff has had its opportunity to issue expedited requests to the

College; its failure to request information similar to that which is being sought in the Requests

should not now become CB&T’s burden and expense.

                                         CONCLUSION

         Accordingly, non-party Central Bank & Trust respectfully requests this Court grant its

Motion and enter an order quashing the Subpoena and enter such other and further relief as the

Court deems appropriate.

         Respectfully submitted this 10th day of August, 2021.

                                             LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                             /s/ Chad S. Caby
                                             Chad S. Caby, 7-5457
                                             1200 17th Street, Suite 3000
                                             Denver, CO 80202-5855
                                             Tel:     (303) 623-9000
                                             Fax:     (303) 623-9222
                                             Email: ccaby@lewisroca.com

                                             Counsel for Central Bank & Trust




                                                8
115204014.2
              Case 0:21-cv-00125-SWS Document 34 Filed 08/10/21 Page 9 of 9




                               CERTIFICATE OF SERVICE

     I hereby certify that on August 10, 2021 a true and correct copy of the foregoing MOTION
TO QUASH SUBPOENA was electronically filed and served via CM/ECF to the following:

Stuart R. Day, Esq.                        Steven R. Popofsky, Esq.
Ryan J. Schwartz, Esq.                     Pamela A. Frederick, Esq.
Ryan L. Ford, Esq.                         KLEINBERG, KAPLAN, WOLFF & COHEN, P.C.
WILLIAMS, PORTER, DAY & NEVILLE, P.C.      500 Fifth Avenue
PO Box 10700                               New York, New York 10110
Casper, Wyoming 82602                      (212) 880-9882
(307) 265-0700                             SPopofsky@kkwc.com
sday@wpdn.net                              PFrederick@kkwc.com
rschwartz@wpdn.net
rford@wpdn.net

Matthew Schneider
Honigman, LLP
5335 Wisconsin Avenue, NW
Suite 440
Washington, District of Columbia 20015
mschneider@honigan.com



                                          s/ Jennifer Eastin
                                          OF LEWIS ROCA ROTHGERBER CHRISTIE LLP




                                             9
115204014.2
